Citation Nr: 1143558	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to December 28, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 28, 2007, for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board has characterized one of the issues on appeal as entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran and his representative have listed the issue as entitlement to an earlier effective date for a 70 percent rating for PTSD and the Rating Decision and Statement of the Case show the same issue.  Since there is no legal entitlement to a rating prior to the effective date of a grant of service connection, the issue is more properly styles as indicated on the title page of this decision.

The Veteran requested a Board hearing in his August 2008 and July 2009 substantive appeals.  One was scheduled for him in March 2011, but he was not present at the RO on the day of the hearing.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, such that appellate adjudication may proceed.


FINDINGS OF FACT

1.  A January 2002 rating decision denied service connection for PTSD; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  The evidence does not reflect that the Veteran's failure to file a timely substantive appeal with respect to the January 2002 rating decision was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making.

3.  The Veteran's request to reopen his claim for PTSD was received by VA on December 28, 2007; the Veteran's formal claim for TDIU was received on March 27, 2008.  

4.  The first evidence of a PTSD diagnosis, consistent with the controlling VA regulations, is dated September 11, 2000.

5.  The Veteran has been unable to secure or maintain gainful employment due to his service-connected PTSD since December 28, 2007.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 1991 & Supp. 2001), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  An effective date prior to December 28, 2007, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 West 2002); 38 C.F.R. § 3.400 (2011).

3.  An effective date prior to December 28, 2007, for the grant of TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2008 and March 2008 letters satisfied the duty to notify provisions with respect to the TDIU issue and the underlying claim for service connection for PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice; therefore, any defect as to notice is non-prejudicial.  See id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in February 2008, and an addendum opinion obtained in March 2008; the record does not reflect, that either the examination or opinion is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination considered the Veteran's symptoms and his personal and occupational history; conducted a complete mental status examination; provided a multi-axial diagnosis with Global Assessment of Functioning score; gave a nexus opinion supported by rationale; and addressed the Veteran's employability with respect to his PTSD.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

PTSD

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello, 3 Vet. App. at 199.  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  

The Veteran's original claim for service connection for PTSD was received by VA in December 2000, and denied in a January 2002 rating decision.  The Veteran's request to reopen his claim for PTSD was received by VA on December 28, 2007.  Service connection for PTSD was granted by the March 2008 rating decision, and a 70 percent rating assigned effective December 28, 2007, the date of claim.  In a May 2008 letter, the Veteran's representative indicated the Veteran's disagreement with the effective date of the grant of PTSD; this appeal followed. 

After the January 2002 rating decision denying the Veteran's original claim, his representative filed a notice of disagreement on his behalf in January 2003, and a Statement of the Case was issued in January 2004.  A substantive appeal, or any documentation which could be taken as same, was not received from the Veteran within the remainder of the one-year appeal period.  Moreover, no evidence received from the Veteran or his representative could have been taken as new and material evidence with respect to the basis of the January 2002 denial.  Therefore, because no new and material evidence was submitted within the appeal period, and the rating decision was not appealed, it is final.  38 U.S.C.A. § 7105 (c) (West 1991 & Supp. 2001), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In his July 2009 substantive appeal, the Veteran argued that at the time he first pursued a claim for PTSD in December 2000, he was so mentally ill from PTSD that he was unable to respond to the April 2001 duty-to-assist letter, submit a written stressor statement, or file a substantive appeal in response to the January 2004 Statement of the Case.  In so arguing, he asserted that the effective date of the grant of PTSD should be December 19, 2000, the date of his original claim for PTSD.

In Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004), the Court of Appeals for the Federal Circuit  (Federal Circuit) held that mental illness may justify the tolling of the 120-day time limit for filing an appeal to the Court of Appeals for Veterans Claims (Court) set forth at 38 U.S.C. § 7266(a).  Specifically, the Federal Circuit held that equitable tolling may be available where a claimant is able to show that his mental illness rendered him incapable of rational thought or deliberate decision making, or incapable of handling his own affairs or unable to function in society; a medical diagnosis alone or vague assertions of mental problems will not suffice.  Id. at 1321. 

The Board has found no precedential decision which applies the reasoning of Barrett, which addressed appeals to the Court under 38 U.S.C.A. § 7266, to situations such as this where an appeal was not filed under 38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.200, a substantive appeal must be filed within 60 days of the issuance of the Statement of the Case or within the time remaining of the one-year period for appeal.  In the present case, the Veteran did not perfect an appeal or submit new and material evidence within the appeal period.  Accordingly, the January 2002 rating decision is final. 

For the sake of argument in applying the reasoning of Barrett to the situations where a Substantive Appeal (rather than an appeal to the Court) was not filed, the Veteran still could not prevail on the facts.  Even if Barrett is applicable to the time limits specified in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302 (which in the absence of specific judicial precedent it does not concede), the Veteran's mental illness did not prevent him from filing an appeal within the appropriate one-year period.  

February 2008, August 2008, and September 2008 lay statements from the Veteran's sister, wife, and police officer friend all indicate that the Veteran had grief, depression, and other PTSD symptomatology that they felt interfered with his ability to file his substantive appeal or otherwise respond to mailings from VA, to include duty-to-assist letters.  Specifically, his friend's September 2008 letter indicated that the Veteran was in no condition to effectively pursue his early attempts at dealing with VA in 2000; to be able to sit with what the Veteran perceived as authorities and relive his Vietnam experiences was simply asking too much.  Moreover, two nearly-identical letters from VA treating mental health clinicians, dated in August 2008 and May 2009, conclude that it was at least as likely as not that the Veteran was experiencing symptoms of PTSD at the time of VA's information requests in 2001 and 2002, and that the symptoms of PTSD could have interfered with his capacity to respond to such requests.

The Board does not dispute that the Veteran was experiencing PTSD symptomatology at the time of his initial pursuit of benefits from VA between December 2000 and January 2004.  However, the evidence does not reflect his PTSD symptomatology rendered him incapable of rational thought or deliberate decision making, or incapable of handling his own affairs or unable to function in society.  Barrett, 363 F.3d at 1320.  The Veteran's sister's September 2008 letter indicated that in April 2001, the Veteran began a new job and, in her words, totally immersed himself in the work to the extent that he could not find a balance between work and family.  While noting that he was having trouble coping with the issues VA's early 2001 letters forced him to confront, she also pointed out how he felt tremendous financial pressure to make his job work, was unwilling to ask for time off from work to deal with his claims, and chose to go to work instead of to his scheduled VA examination.  The August 2008 letter from the Veteran's wife contained similar sentiments, noting that after the Veteran received the PTSD stressor questionnaire, he became very angry, and she was unsure if he ever opened the letters that arrived after that.  Again, these letters reflect that the Veteran was affected by his PTSD symptoms, but not incapable of rational thought, deliberate decision making, handling his own affairs, or unable to function in society.

Moreover, the VA opinion letters both indicate that neither clinician knew the Veteran at the time of his initial claim, having begun to treat him in 2007 at the earliest.  Thus, their opinions are predicated on the Veteran's report of his symptoms, which is contradicted by May 2003 private treatment records describing the Veteran's PTSD as consisting primarily of sadness, sleep interference, and lack of concentration, without crying, hopelessness, or pessimism.  The private treatment records themselves, dated from September 2000 to May 2003, overall reflect that the Veteran kept his appointments with his primary care physician and actively participated in his plan of care.  Further, while the Veteran reported at a November 2007 VA outpatient visit that his PTSD symptoms had increased in the last 5 years, or approximately since 2002, he noted that he had been employed for the past 35 years.  Even, as some of the other evidence of record reflects, if this were self-employment and intermittent, it still shows that the Veteran repeatedly sought employment, even when it required him to relocate his family.  Again, this does not show that he was incapable of rational thought, deliberate decision making, handling his own affairs, or unable to function in society.

Further, it appears that the Veteran's lack of response to the January 2004 Statement of the Case may have been the result of him never receiving it.  The Veteran, by his own admission in an August 2008 letter, indicated that he moved his family to Alabama in January 2002 to work with his father.  He noted that his mail ceased to follow them from the Colorado address listed on the VA claim to their Alabama location.  This explains that the October 2003 and November 2003 claims file references noting that neither the Veteran's representative nor VA appeared to have the Veteran's current address, and the evidence in the file that letters were returned to the RO, to include the January 2004 Statement of the Case and the January 20094 VA examination scheduling letter.  However, in the April 2001 duty-to-assist letter, which was not shown to have been returned, the Veteran was specifically notified that he should call or write to the RO if he moved or changed mailing addresses.  Thus, to the extent that the Veteran did not receive the documents, it was through no fault of VA.

Finally, there is no correspondence in the file that was received after the Statement of the Case was issued, but prior to the Veteran's December 2007 statement, that could be taken as a claim to reopen.  Accordingly, the Board finds that the correct date of claim is December 28, 2007.  This is the earliest possible effective date since there is no earlier, unadjudicated pending claim, and December 28, 2007 is more than one year after the Veteran's discharge from service.  Even if entitlement had arisen prior to December 28, 2007, there is no basis for an earlier effective date since the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (emphasis added).

There is simply no legal basis on which to grant an effective date prior to December 28, 2007.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and an effective date prior to December 28, 2007, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

As noted above, service connection for PTSD was granted effective December 28, 2007, the date of claim.  The Veteran's formal claim for TDIU was received on March 27, 2008.  In an April 2008 rating decision, TDIU was granted effective December 28, 2007.  In a May 2008 and August 2008 letters, the Veteran's representative indicated the Veteran's disagreement with the effective date of the grant of TDIU; this appeal followed.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011).  

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for a total disability rating based on individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  The procedural history in this case is parallel to that in Mayhue v. Shinseki, wherein the Court found that because the claim for TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of his initial application for benefits, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet App 273 (2011).  On this basis, the RO correctly identified December 28, 2007, as the date of claim for TDIU.  However, further review of the record does not reveal any additional documents which could be construed as formal or informal claims for TDIU dated prior to December 28, 2007.  Therefore, the Board finds that the earliest date of claim for TDIU is December 28, 2007.

The question before the Board, then, is the date on which the Veteran became entitled to TDIU.  TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

Based on these schedular requirements, the date entitlement arose is also December 28, 2007, the date the initial 70 percent rating was assigned for PTSD.  Service connection was not in effect for any disability prior to that date, to include PTSD, as the decision above confirms that the proper effective date for PTSD remains December 28, 2007.

Based on the VA examiner's March 2008 opinion, the Veteran is unable to
to secure and maintain gainful employment due to his service connected PTSD.  The date of claim has been established above as December 28, 2007.  Based on the controlling regulations, which indicate that the proper effective date is the later of the date of claim or the date of entitlement, the Board finds that the proper effective date for the grant of TDIU remains December 28, 2007.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

There is simply no legal basis on which to grant an effective date prior to December 28, 2007.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and an effective date prior to December 28, 2007, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

ORDER

Entitlement to an effective date prior to December 28, 2007, for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to December 28, 2007, for the grant of TDIU is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


